| iLEMMON, Justice,
concurring.
A taxpayer who wishes to contest a questionable sales tax assessment must pay the tax under protest and sue for a refund under La. Rev. Stat. 47:1576 or the applicable local ordinance. The taxpayer who pays a tax assessment without protesting generally cannot obtain a refund.
*1048In the present ease, Section 26 of the local ordinance provides an exception to this general rule. When the taxpayer mistakenly has paid a tax assessment that unquestionably was not due, Section 26 authorizes the Director of Finance to refund monies “paid by any dealer~und<^r a mistake of fact or law.” Without Section 26, the Director would have no statutory authority to refund taxes that everybody agrees were paid by mistake and unquestionably were not due as a matter of law under undisputed facts.
When there is a question of law or fact over whether taxes are due, however, Section 26 does not grant the Director any discretion either to grant a refund or to deny a refund.1 In the case of a legal or factual dispute over whether taxes are |2due, the taxpayer can seek a refund only by payment under protest. If a taxpayer who paid taxes without protest could then use Section 26 to obtain a refund on a disputed tax assessment, no taxpayer would ever pay under protest.

. The Director’s discretion, which is reviewable, is in determining whether there is a question of law or fact. In making this reviewable decision, the Director should point out the question of law or fact.